ANDEBSON, J.-
— It is clear that Tompkins & Troy were to he paid a contingent fee, and were not therefore entitled to anything until they, by their professioual services, collected the appellees’ claim or some of it. This being true, an abandonment of the case before the *594termination of the suit would deprive them of any compensation. Whether or not the death of Tompkins terminated the contract, upon Hall’s theory that, notwithstanding he employed the firm, it was the express understanding that Tompkins was to give the matter his personal attention from start to finish, we need not decide, since Hall waived the right to claim a termination of -the contract. He consented for the new firm of Watts, Troy & Caffey to continue the prosecution of the case as substitutes for the late firm of Thompkins & Troy. It also convinces, from most reasonable inferences to he drawn from the evidence, that Watts, Troy & Caffey (though Mr. Watts) undertook to perform the contract of employment between the appellees and the late firm of Tompkkins & Troy with the knowledge and assent of Troy, a member of the new firm and the surviving member of the late firm. We think that the evidence also shows an abandonment of the case by the firm of Watts, Troy & Caffey, through the senior member, over five years prior to an adjustment of the cause whereby the appellees realized any thing upon their claim, and which was after a long and continuous litigation conducted by other counsel. There can be little or no doubt of the authority of Watts to abandon the case for and in behalf of his firm; but, if any there was, his act in so doing was acquiesced in by the silence and inaction of Troy for over five years. Troy admits that he did nothing in the case during all this time save to read the briefs of Mr. Gunter and the opinions of the court in said case and kept himself informed as to the status of the case. He had no conferences with appellees’ other lawyers, or even with Hall, after the abandonment of the case by Watts, thus by his own conduct justifying Hall in his acceptance of the withdrawal as binding, not only on the firm of Wafts, Troy & Caffey, but upon him *595as tbe surviving partner of the late firm of Tompkins & Troy.
The judgment of the city court must be affirmed. Affirmed.
Tyson, C. J., and Dowdell and McClellan, JJ., concur.